Order filed, June 13, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00149-CR
                               NO. 14-13-00150-CR
                               NO. 14-13-00156-CR
                                 ____________

                LARRLYON DESHUN WILLIAMS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
          Trial Court Cause No. 10-DCR-054995A, 11-DCR-056930A,
                              10-DCR-054992A


                                      ORDER

      The reporter’s record in this case was due March 26, 2013. See Tex. R.
App. P. 35.1. On April 02, 2013, this court issued an order for the court reporter
to file the record within 30 days. On May 08, 2013, this court granted the court
reporters request for extension of time to file the record until June 03, 2013.
To date, the record has not been filed with the court. Because the reporter’s record
was not filed within the time prescribed in the first request, the court GRANTS
your second request and issues the following order.

      We order Elizabeth Wittu, the official court reporter, to file the record in
this appeal on or before July 15, 2013 with no further extensions. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Elizabeth Wittu does not timely file
the record as ordered, the Court may issue an order directing the trial court to
conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM